 Case 8:19-cv-00847-CJC-DFM Document 59-1 Filed 08/24/20 Page 1 of 3 Page ID #:934




1    Robert Fish (SBN 149711)
     rfish@fishiplaw.com
2    John van Loben Sels (SBN 201354)
     jvanlobensels@fishiplaw.com
3    Jennifer J. Shih (SBN 276225)
     jshih@fishiplaw.com
4    FISH IP LAW, LLP
     2603 Main Street, Suite 1000
5    Irvine, California 92614
     Telephone: (949) 943-8300
6    Facsimile: (949) 943-8358

7    Attorneys for Defendant

8
                        UNITED STATES DISTRICT COURT
9
                      CENTRAL DISTRICT OF CALIFORNIA
10
11   DENNIS FUGNETTI,                     Case No.: 8:19-cv-00847-CJC (DFMx)
12                        Plaintiff,
     v.
13   BIRD B GONE, INC.; and DOES 1-10,    DECLARATION OF JENNIFER J.
     inclusive,                           SHIH IN SUPPORT OF BBG’S
14                                        MOTION TO SUBSTITUTE
                          Defendant
15
                                          Complaint Filed: May 6, 2019
16
17                                        Honorable Cormac J. Carney
                                          Time: 1:30 p.m.
18
                                          Date: September 21, 2020
19
20
21
22
23
24
25
26
27
28


           SHIH DECL ISO OF OPPOSITION TO MOTION TO SUBSTITUTE
 Case 8:19-cv-00847-CJC-DFM Document 59-1 Filed 08/24/20 Page 2 of 3 Page ID #:935




1          1.     I am an attorney, licensed to practice before all courts in the State of
2    California, with the law firm of Fish IP Law, LLP, and I am counsel of record for
3    Plaintiff Bird-B-Gone, Inc., (“BBG” or “Plaintiff”).
4          2.     The matters stated herein are based upon my personal knowledge of
5    the facts of this case, or otherwise based upon my review of the files maintained at
6    Fish IP Law, LLP in the ordinary course of business. If called upon, I could and
7    would competently testify thereto.
8          3.     On June 24, 2020, the parties met and conferred telephonically
9    regarding the submission of a joint status report to the Court and the filing of a
10   motion to substitute. During the meet and confer, Plaintiff’s counsel responded to
11   Defendant’s reiterated request for documents by stating that he was “in the process
12   of forming a trust which will be substituted in as the new plaintiff.”
13   During the meet and confer call, Plaintiff’s counsel described what happened
14   legally following Mr. Fugnetti’s death as “the wife inherited everything.” When
15   asked how it was that Mrs. Fugentti inherited everything, Plaintiff’s counsel stated
16   that it happened “because Mr. Fugentti died”. However, Plaintiff’s counsel refused
17   to provide a copy of Mr. Fugnetti’s will, trust, or other document which would
18   prove Mrs. Fugnetti’s inheritance, and he refused to state whether a will had been
19   probated, though Plaintiff’s counsel acknowledged that such documents exist.
20   Plaintiff’s counsel did not know whether or when Mr. Fugnetti’s will was
21   probated.
22         4.     As of the date of this filing, despite multiple requests from BBG’s
23   counsel, Plaintiff’s counsel has not produced any documents that serves as the
24   basis for counsel’s belief that Mrs. Fugnetti or any other third person succeeded to
25   the ownership of the lawsuit.
26         5.     As of the date of this filing, despite multiple requests from BBG’s
27   counsel, Plaintiff’s counsel has not produced any documents relating to Mr.
28   Fugnetti’s probate or other estate proceedings.
                                      1
            SHIH DECL ISO OF OPPOSITION TO MOTION TO SUBSTITUTE
 Case 8:19-cv-00847-CJC-DFM Document 59-1 Filed 08/24/20 Page 3 of 3 Page ID #:936




1          I declare under penalty of perjury under the laws of the United States of
2    America, the foregoing is true and correct. Executed on August 24, 2020, at
3    Albany, California.
4
5    Dated: August 24, 2020
6                                     Jennifer J. Shih
                                      Attorneys for Defendant, BIRD-B-GONE, INC.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      2
            SHIH DECL ISO OF OPPOSITION TO MOTION TO SUBSTITUTE
